Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Election/Restriction
 Applicant's election without traverse of octyl-dodecyl-maleate, claims 1,2,9-18,20 and 21 in the reply filed on January 6, 2021 is acknowledged. 

Status of Claims
	Claims 1,2,9-18 and 20-23 are pending in the application. Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 3-8 have been cancelled. Claims 1 and 18 have been amended and claims 20-21 are newly added. Thus, claims 1,2,9-18,20 and 21 have been examined to the extent they read on the elected subject matter of record.
Withdrawn Rejections
	Applicant's amendments and arguments filed November 25, 2020 are acknowledged and have been fully considered.  
The rejection of claims 1,2, and 9-18 under 35 USC 103 as being obvious over Flipsen et al. (WO2011/002278 A1) in view of Patarca et al. (Crit Rev Oncog. 2000;11(3-4):255-305)) is withdrawn in favor of a new rejection which provides a better motivation to arrive at the claimed invention. Applicants’ cancellation of claims 3 and 4 renders their rejection moot.
	


New  Rejection(s) in view of the Amendment filed November 25, 2020 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,2,9-18,20 and 21 are rejected under 35 USC 103 as being obvious over Flipsen et al. (WO2011/002278 A1) in view of Patarca et al. (Crit Rev Oncog. 2000;11(3-4):255-305)) .



Applicant’s Invention

	Applicant claims an antimicrobial composition comprising an antimicrobial agent, a pharmaceutically acceptable carrier material and a polymer, the polymer being an N-vinyl lactam copolymer wherein said copolymer is obtainable by solution polymerization of vinyl lactam monomer units (A) and hydrophobically derivatized maleate monomer units (B) selected from octyl-dodecyl-maleate, mono-decyl maleate, and di-decyl maleate wherein said polymerization comprises the continuously feeding of a monomer mixture comprising about 75-90 weight % of monomer (A) and about 10-25 weight % of monomer (B), over a predetermined period of time to the reaction mixture.


Determination of the scope and the content of the prior art
(MPEP 2141.01)



    PNG
    media_image1.png
    160
    369
    media_image1.png
    Greyscale





wherein n= 1 or 2, x = about 99-1 mole %, preferably about 99-50 mole %; and y= 1-99 mole %, preferably 1-50 mole %, comprising reacting about 1-99 mole %, preferably 50-99 mole %, of a vinyl lactam monomer (A), and about 99-1 mole %, preferably 50-1 mole %, of a derivatized maleate monomer (B), wherein (A) and (B) are defined according to the following general formula:


    PNG
    media_image2.png
    125
    319
    media_image2.png
    Greyscale

 
wherein n is 1 or 2; R1 and R2 are each independently hydrogen or methyl; R3 and R4 are each independently selected from hydrogen, alkyl groups, aryl groups, 

   With regards to the product-by-process limitations of instant claims 1,18,20 and 21 wherein Applicant claims that the copolymer is obtainable by solution polymerization of vinyl lactam monomer units (A) and hydrophobically derivatized maleate monomer units (B) selected from octyl-dodecyl-maleate, mono-decyl maleate, and di-decyl maleate wherein said polymerization comprises the continuously feeding of a monomer mixture comprising about 75-90 weight % of monomer (A) and about 10-25 weight % of monomer (B), over a predetermined period of time to the reaction mixture, .   Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

“As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.”  In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).



“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744,180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983) .


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Flipsen et al. is that Flipsent et al. do not expressly teach the use an  antimicrobial agent selected from   quaternary ammonium compound, preferably selected from the group consisting of benzethonium chloride, other benzalkonium or benzethonium halides, including, but not limited to, benzalkonium or benzethonium bromide or fluoride, cetyl pyridinium chloride, dequalinium chloride, N-myristyl-N-methyl-morpholinium methyl sulfate, poly[N-[3- (dimethylammonio)propyl]-N'-[3-(ethyleneoxyethelene dimethylammoinio)propyl]urea dichloride], alpha-4-[1-tris(2-hydroxyethyl)ammonium chloride-2-butenyl]-omega-tris(2- hydroxyethyl)ammonium chloride, poly[oxyethylene (dimethyliminio)ethylene (dimethyliminio)-ethylene dichloride] (limitation of instant claim 12) as well as the amounts of the polymer and carrier material.  However, Patarca et al. disclose that benzalkonium salts that comprise a group of positively charged surface-


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


	The teachings of Flipsen et al.  and Patarca et al. are directed to antimicrobial compositions and compounds that can be applied to the skin surface.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Flipsen et al.  and Patarca et al. of to arrive at the claimed antimicrobial composition at the time the instant invention was filed, with a reasonable expectation of success.  In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them 
With regards to the claimed amounts of the polymer and carrier material, the cited references do not teach the claimed amounts of the polymer and carrier material.  However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result and plant species.   Determining optimal concentrations of the herbicidal components is routine experimentation and is readily practiced by one of ordinary skill.  

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed November 25, 2020, with respect to the 103 rejection of  claims claims 1,2, and 9-18 under 35 USC 103 as being obvious over Flipsen et al. (WO2011/002278 A1) in view of Patarca et al. (Crit Rev Oncog. 2000;11(3-4):255-305)have been considered but are moot in view of a new grounds of rejection set forth above.


New Rejections


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

   Claims 1,11,18 and 23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	With regards to claims 1,18, and 23, the term “obtainable” renders the claims indefinite because it is unclear if there are other ways of obtaining  the claimed antimicrobial composition outside of what is claimed.   The Examiner suggest that “obtainable” be replaced with “obtained”

	With regards to claim 11, it is indefinite because it has improper Markush language.  Due to the presence of the term “and” after the word “biguanides” in line 3 an after the words “peroxygen-based compounds” in line 4, it is unclear where the Markush listing ends. 






Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617